Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-12 are allowed.
	Claims 1-3,6-12 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, 9,10  including  “after transmitting the command, receiving an item of identity data of the terminal for the purpose of identifying the terminal, said receiving being implemented in response to either the launching the data rendering application or bringing to a foreground of the terminal the data rendering application, in the terminal; and after receiving the item of identity data, transmitting said data associated with the device to said terminal in response to the request to transmit data associated with the device”. 
	The closest prior art (Kim, J) teaches sending appliance data to a mobile device. Leuken discloses using NFC to open applications on a phone.  None of these references disclose claim 1, 9,10: “after transmitting the command, receiving an item of identity data of the terminal for the purpose of identifying the terminal, said receiving being implemented in response to either the launching the data rendering application or bringing to a foreground of the terminal the data rendering application, in the terminal; and after receiving the item of identity data, transmitting 



Correspondence Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/MICHAEL H HONG/Primary Examiner, Art Unit 2426